Exhibit 10.1
NEWPARK RESOURCES, INC.
2010 Annual Cash Incentive Plan
This 2010 Annual Cash Incentive Plan of Newpark Resources, Inc. (the “Plan”) is
adopted by Newpark Resources, Inc., a Delaware corporation (the “Company”). The
Plan has been approved by the Company’s Compensation Committee of the Board of
Directors (the “Compensation Committee”) and to the extent applicable to the
Chief Executive Officer of the Company, all of the independent directors of the
Company. The terms of the Plan are as follows:
1. PURPOSE
The purpose of the Plan is to increase stockholder value by providing to
designated officers and key employees of the Company an annual cash incentive
opportunity based upon achievement of pre-established Performance Goals.
2. DEFINITIONS
2.1 “Award” shall mean an incentive award providing a Participant the
opportunity to earn cash compensation under the Plan, subject to the achievement
of one or more Performance Goals and such other terms as the Compensation
Committee may establish.
2.2 “Award Level” shall mean the amount of incentive compensation (expressed as
a percentage of the Participant’s Base Salary) that may be paid to a Participant
under the Plan for the achievement in a given Plan Year of an associated,
specified level of performance measured in terms of Performance Goals. Award
Levels may be established at threshold, target and over-achievement levels.
2.3 “Award Notice” shall mean a written document from the Company to the
Participant that sets forth and notifies the Participant of Performance Goals,
Award Levels and the amounts potentially payable under the Award, as established
and set under this Plan.
2.4 “Award Payment” shall mean the actual dollar amount paid to a Participant
under any Award pursuant to the Plan.
2.5 “Base Salary” shall mean with respect to any Participant the annual base
salary actually paid to such Participant during the Plan Year. For the sake of
clarity, Base Salary does not include any bonus or incentive compensation,
whether under the Plan, any other short-term or long-term incentive plan or
otherwise. Base Salary shall be determined without reduction for salary
deferrals under any company-sponsored nonqualified deferred compensation plan,
Code Section 401(k) plan or flexible spending account plan (under Code
Section 125), and without inclusion of any amounts previously deferred under any
company-sponsored nonqualified deferred compensation plan, Code Section 401(k)
plan or and flexible spending account plan (under Code Section 125) that become
subject to inclusion in gross income for Federal tax purposes.
2.6 “CEO” shall mean the Company’s Chief Executive Officer.
2.7 “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

 



--------------------------------------------------------------------------------



 



2.8 “Company Performance Goals” shall mean goals or levels of performance based
upon achievement of certain financial or operational criteria established by the
Compensation Committee for each Plan Year. The Company Performance Goals may be
based upon one or more of the following performance criteria for the Company, or
any one or more of its divisions, business units, subsidiaries or lines of
business: economic value added, safety, earnings per share, stockholder return,
earnings or EBITDA, stock price, total stockholder return, return on equity,
return on total capital, return on net capital employed, return on assets or net
assets, reduction of expenses, cash flow, income or net income, operating income
or net operating income, operating profit or net operating profit, operating
margin or profit margin, return on operating revenue, return on invested
capital, market segment share, and other performance metrics as the Compensation
Committee shall deem appropriate under the circumstances.
2.9 “Disability” shall mean a Participant’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months.
2.10 “Executive Officer” shall mean each officer whose compensation is
established by the Compensation Committee on an annual basis.
2.11 “Normal Retirement” shall mean the termination of a Participant by his or
her resignation on or after attaining age 65 (or such lesser age for any
individual Participant as may be approved by the Compensation Committee, in its
discretion) , but only if such termination is approved as Normal Retirement by,
in the case of an Executive Officer, the Compensation Committee, and, in the
case of any other officer or employee, the CEO.
2.12 “Participant” shall mean an officer, manager or key employee of the Company
or any of its subsidiaries who is selected by the CEO, and approved by the
Compensation Committee, for participation in the Plan for a given Plan Year in
accordance with Section 4.
2.13 “Performance Goals” shall mean the Company Performance Goals and/or
Personal Performance Goals established for each Award, against which a
Participant’s performance shall be measured to determine if an Award Payment may
be payable under the Plan.
2.14 “Personal Performance Goal” shall mean goals or levels of performance based
upon achievement of certain individual business objectives and/or personal
performance objectives, in each case which support the business plan of the
Company. Personal Performance Goals may include personal performance objectives
such as teamwork, interpersonal skills, employee development, project management
skills and leadership, or individual business objectives.
3. TERM
The effective date of this Plan is January 1, 2010. The Plan will remain in
effect for successive fiscal years beginning on January 1, 2011 (each, a “Plan
Year”), until terminated by the Compensation Committee at the Compensation
Committee’s sole discretion.

 

2



--------------------------------------------------------------------------------



 



4. ELIGIBILITY
4.1 In order to be eligible to participate in the Plan for any Plan Year, except
as set forth in Sections 4.2 and 5.7 below, an individual must be (i) an officer
or employee, employed on a full-time basis with the Company or any of its
subsidiaries; (ii) hired before the commencement of the fourth quarter of the
Plan Year and employed continuously through the date the Award Payment is paid
as set forth herein. Directors who are not employees of the Company shall not be
eligible to participate in the Plan.
4.2 An officer or employee who, after March 1 of the Plan Year, is hired, or is
transferred or promoted from a position not eligible for an Award to a position
for which the CEO and/or the Compensation Committee, as the case may be, has
determined is eligible for an Award for the Plan Year, may participate in the
Plan on a pro rata basis as of the date the employee was hired, transferred or
promoted, as the case may be. An employee who is hired, transferred or promoted
prior to March 1 of the Plan Year may participate based on a full Plan Year.
4.3 No officer or employee shall have the right to participate in the Plan,
regardless of prior participation in the Plan, unless otherwise separately
provided in a written employment agreement with the Company.
5. PERFORMANCE AWARDS
5.1 Establishment of Awards.
(a) As promptly as practicable after the beginning of each Plan Year with
respect to which any Awards are to be granted to Participants, and, in any
event, before April 1 of such Plan Year (or, in the case of an officer or
employee who is hired, transferred or promoted after the beginning of such Plan
Year, as provided in Section 4.2, by no later than 30 days after the date of
such hire, transfer or promotion) the CEO and the Compensation Committee shall
take those actions for which they are respectively responsible under this Plan
to (i) designate those eligible officers and employees who are to be
Participants in the Plan for such Plan Year, (ii) establish the Performance
Goals, Award Levels and, if applicable, the threshold Award Level, target Award
Level and over-achievement Award Level, for each Participant, (iii) establish
such other terms and conditions for each Award as they deem appropriate, and
(iv) provide each Participant with an Award Notice.
(b) In the case of the CEO and each of the Executive Officers, the Compensation
Committee will establish for each Plan Year the Award Levels, the Performance
Goals and the weighting of the Performance Goals. With respect to all other
Participants, the Compensation Committee will approve the Award Levels and
Company Performance Goals for each such Participant but the Personal Performance
Goals and the weighting of such Performance Goals shall be determined by the
CEO.
(c) The Award Levels, Performance Goals and the weighting of the Performance
Goals will vary among Participants depending on the Participant’s role and
responsibilities. The Award Levels and Performance Goals may change from Plan
Year to Plan Year.

 

3



--------------------------------------------------------------------------------



 



(d) For each Award, a Participant will receive an Award Notice.
5.2 Measurement of Performance.
(a) The Compensation Committee shall have sole discretion to determine (i) with
respect to all Participants, the Award Levels which represent the amounts
potentially payable under each Award, the Company Performance Goals applicable
to each Award, and the method of determining whether each Company Performance
Goal has been met, and (ii) with respect to the Executive Officers, the Personal
Performance Goals, the method of determining whether each such Personal
Performance Goal has been met and the weighting of each Performance Goal. The
CEO shall have the sole discretion to determine the Personal Performance Goals,
the method of determining whether each such Personal Performance Goal has been
met and the weighting of each Performance Goal for all Participants other than
Executive Officers. Each Award Notice shall set forth the correlation of the
Award Payment to be paid under an Award for the attainment of the Performance
Goals and, to the extent deemed appropriate by the Compensation Committee, the
Award Payment payable in cases where the results of the Performance Goals for a
Plan Year are between the levels of Performance Goals set forth in the Award
Notice.
(b) Unless otherwise determined by the Compensation Committee, each Award shall
include a threshold Performance Goal that must be attained in order for a
threshold Award Level to be payable, a target Performance Goal that must be
attained for a target Award Level to be payable, and an over-achievement
Performance Goal that must be attained for an over-achievement Award Level to be
payable. The amount of each Award and the Performance Goals may vary among
Participants and may be determined based on the Participant’s ability to
directly impact the Company’s performance or on an assessment of the
Participant’s overall contributions to the Company’s success.
5.3 Company Performance Goals. To the extent the Compensation Committee elects
to base Award opportunities and Performance Goals on a Company Performance Goal:
(a) The Compensation Committee shall select the performance criteria for the
Plan Year from the criteria listed in Section 2.8 or establish such other
criteria as the Compensation Committee may determine appropriate. The
Compensation Committee shall also establish the threshold, target and
over-achievement Performance Goals applicable for each Company Performance Goal.
(b) The Compensation Committee may, in its discretion, also provide for
“Super-Over Achievement” Performance Goals in Awards for the attainment of a
Company Performance Goals in excess of a stated over-achivement Performance Goal
for a given Plan Year. The Award Payment which may be received with respect to
any such Super-Over Achievement performance may be limited or unlimited;
provided, however, that the aggregate amount of the Award Payments for the Plan
Year, including any portion thereof for Super-Over Achievement, shall be subject
to the limit in Section 5.6. To the extent that the Compensation Committee
authorizes Award opportunities based upon Super-Over Achievement Performance
Goals, that portion of any Award attributable to the attainment of the
Super-Over Achievement level of performance will be paid in two (2) equal
installments, with the first payment being

 

4



--------------------------------------------------------------------------------



 



made on the first business day in March of the second year following the end of
the Plan Year to which the Performance Award is applicable, and the second
payment being made on the first business day in March of the third year
following the Plan Year to which the Performance Award is applicable. The
Compensation Committee may establish a minimum dollar amount (for purposes of
administrative convenience) such that any Award Payment attributable to the
Super-Over Achievement level which, in total, for any individual Participant, is
below the established minimum dollar amount will be required to be paid at the
time prescribed in Section 5.5 for the payment of all other Award Payments. If
the Award Payment attributable to the Super-Over Achievement level exceeds this
minimum dollar amount, all of the Award Payment attributable to the Super-Over
Achievement level (not just that portion in excess of the minimum dollar amount)
will be paid in installments as otherwise provided above. The minimum dollar
amount, if any, shall be established by the Compensation Committee at the time
the Performance Goals are set for each Plan Year.
5.4 Personal Performance Goals. To the extent the Compensation Committee elects
to base Award opportunities and Performance Goals on one or more Personal
Performance Goals, the components of the Personal Performance Goals will: (i) be
established for the Participant’s position for the Plan Year by the
Participant’s supervisor with the approval of the CEO; (ii) include only
components that support the business plan of the Company; and (iii) identify how
the Participant will support the achievement of such goals. The Personal
Performance Goals for the Executive Officers will be established by the
Compensation Committee. The determination of whether a Participant (other than
an Executive Officer) has attained his or her Personal Performance Goals and the
Award Payment payable with respect to the attainment of such Personal
Performance Goals shall be determined by the CEO, subject to final approval by
the Compensation Committee. The determination of whether an Executive Officer
has attained his or her Personal Performance Goals and the Award Payment payable
with respect to the attainment of such Personal Performance Goals shall be
determined by the Compensation Committee.
5.5 Certification and Payment.
(a) As soon as practicable after the Company’s audited financial statements are
available for a Plan Year with respect to which the Awards are outstanding, the
performance of the Company, on a consolidated basis, and each applicable
division, business unit, subsidiary or line of business will be determined for
such Plan Year. The financial and operational performance shall then be
evaluated to determine the extent to which the Company Performance Goals have
been achieved, based upon standards established for such Plan Year. In
performing such evaluation, the Compensation Committee is authorized to make
adjustments in the method of calculating attainment of the Company Performance
Goals, including, but not limited to, the authority:
(i) to adjust or exclude the dilutive or anti-dilutive effects of acquisitions
or joint ventures;
(ii) to adjust the impact of the disposition of any businesses divested by the
Company during a Plan Year;

 

5



--------------------------------------------------------------------------------



 



(iii) to exclude, in whole or in part, restructuring and/or other nonrecurring
charges;
(iv) to exclude, in whole or in part, exchange rate effects, as applicable, for
non-U.S. dollar denominated net sales and operating earnings;
(v) to exclude, in whole or in part, the effects of changes to generally
accepted accounting standards (“GAAP”) made by the relevant accounting
authority;
(vi) to exclude, in whole or in part, the effects of any statutory adjustments
to corporate taxes;
(vii) to exclude, in whole or in part, the impact of any “extraordinary items”
as determined under GAAP;
(viii) to exclude, in whole or in part, the effect of any change in the
outstanding shares of common stock of the Company by reason of any stock
dividend or split, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to common stockholders other than regular
cash dividends;
(ix) to give effect to or to ignore, in whole or in part, any other unusual,
non-recurring gain or loss or other extraordinary item; and
(x) to give effect to or to ignore, in whole or in part, any other facts,
circumstances or considerations deemed appropriate by the Compensation
Committee.
Award Payments for a Plan Year will be included as an expense in determining the
Company’s financial performance under the Plan for that Plan Year.
(b) The Compensation Committee and each of its members shall be entitled to rely
upon information provided by appropriate officers of the Company with respect to
financial and other data in order to determine if the Performance Goals for any
Participant in a Plan Year have been met.
(c) Except as provided in Section 5.3(b), Award Payments for any Plan Year shall
be shall be paid in cash in the first calendar quarter of the calendar year
following the Plan Year, or as soon as practicable thereafter.
5.6 Limit on Award Payments. Under no circumstances shall the aggregate amount
payable to any Participant under an Award (including any Award Payment
attributable to the Super-Over Achievement level) for any Plan Year exceed three
million ($3,000,000) dollars.
5.7 Termination Of Employment.

 

6



--------------------------------------------------------------------------------



 



(a) Unless otherwise provided in a Participant’s employment agreement or change
in control agreement, if a Participant’s employment is terminated for any reason
other than death, Disability or Normal Retirement:
(i) prior to the end of a Plan Year, such Participant will not be eligible to
receive an Award Payment for that Plan Year; or
(ii) after the end of a Plan Year, but prior to payment to that Participant of
the Award Payment otherwise payable (or any portion thereof) under an Award,
such Participant shall forfeit such amount and any then-unpaid amounts under
such Award and shall not be entitled to any amount or compensation in lieu
thereof.
(b) Unless otherwise provided in a Participant’s employment agreement or change
in control agreement:
(i) if a Participant’s employment is terminated prior to the end of a Plan Year
by reason of death, Disability or Normal Retirement, the Participant or the
Participant’s heir or legal representative may, upon the Compensation
Committee’s approval, be eligible to be paid a prorated portion of the Award
Payment for that Plan Year, to be determined and paid as set forth in
Section 5.5; and
(ii) if a Participant’s employment is terminated by reason of death, Disability
or Normal Retirement after the end of a Plan Year, but prior to payment to that
Participant of the Award Payment otherwise payable (or any portion thereof)
under an Award, the Participant or the Participant’s heir or legal
representative may, upon the Compensation Committee’s approval, be eligible to
be paid the entire Award Payment for that Plan Year.
6. WITHHOLDING TAXES
The Company shall have the right, at the time of payment of an Award Payment, to
make adequate provision for any federal, state, local or foreign taxes which it
believes are or may be required by law to be withheld with respect to an award
under the Plan (“Tax Liability”), to ensure the payment of any such Tax
Liability. The Company may provide for the payment of any Tax Liability by
withholding from the amount of the Award Payment or by any other method deemed
appropriate by the Compensation Committee.

 

7



--------------------------------------------------------------------------------



 



7. ADMINISTRATION
7.1 Compensation Committee. The Plan shall be administered by the Compensation
Committee, with day-to-day administration delegated to the CEO. The Compensation
Committee shall have full power, discretion and authority to administer,
interpret and construe the Plan and any award or agreement made pursuant to the
Plan, and to prescribe and rescind rules, regulations and policies for
administration of the Plan. The Compensation Committee’s actions,
interpretations and constructions with regard to the Plan shall be final,
conclusive and binding on all persons for all purposes.
7.2 Limitation on Liability. No member of the Compensation Committee or the
Board shall be liable for any action or determination made in good faith with
respect to the Plan or any award pursuant to it. The Company shall indemnify and
hold harmless each member of the Compensation Committee and the Board, and the
estate and heirs of each such member, against all claims, liabilities, expenses,
penalties, damages or other pecuniary losses, including legal fees, which such
Compensation Committee member or Board member or his or her estate or heirs may
suffer as a result of any act or omission to act in connection with the Plan, to
the extent that insurance, if any, does not cover the payment of such items.
8. AMENDMENT AND TERMINATION
The Compensation Committee may at any time and in its sole discretion suspend,
amend or terminate the Plan.
9. MISCELLANEOUS
9.1 No Guarantee of Employment. Nothing in this Plan or any Award granted
hereunder shall confer upon any employee any right to continue in the employ of
the Company or interfere in any way with the right of the Company to terminate
his or her employment at any time.
9.2 Not Compensation for Other Plans. Except as otherwise explicitly required
under the terms of an employee benefit plan of the Company that is intended to
be qualified under Section 401(a) of the Code, no Award under this Plan and no
amount payable or paid under any Award shall be deemed to be or counted as
salary or compensation for the purpose of computing benefits under any employee
benefit plan or other arrangement of the Company for the benefit of any
employee.
9.3 Federal Law. The Plan and the grant of awards under it shall be subject to
all applicable federal and state laws, rules and regulations and to such
approvals by any governmental or regulatory agency as may be required.
9.4 State Law. The Plan shall be construed in accordance with and governed by
the laws of the State of Delaware.
9.5 Interpretation. All Performance Awards and Award Notices shall be subject to
the terms of this Plan, and the terms of this Plan, as amended from time to time
and as interpreted by the Compensation Committee, shall prevail over the terms
of every Award Notice in all cases.

 

8



--------------------------------------------------------------------------------



 



9.6 No Alienation. No right or interest of a Participant in any Award may be
pledged, encumbered, or hypothecated to or in favor of any party other than the
Company or an affiliate of the Company, or shall be subject to any lien,
obligation, or liability of such Participant to any other party other than the
Company or an affiliate of the Company. No Award shall be assignable or
transferable by a Participant.
9.7 Forfeiture: Notwithstanding any other provision of this Plan, if a
Participant commits fraud or dishonesty toward the Company, wrongfully uses or
discloses any trade secret, confidential data or other information proprietary
to the Company or intentionally takes any other action materially adverse to the
best interests of the Company, as determined by the Committee in its sole and
absolute discretion, such Participant shall forfeit all Performance Awards under
the Plan.

 

9